DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
The foreign priority application No. 2019-078112 filed on April 16, 2019 in Japan has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi et al. (WO 2020/066108, with citations from the English equivalent US 2022/0052420) in view of Takata et al. (US 2006/0234031).
With regard to claim 1, Tsukagoshi et al. teach a separator (24):

    PNG
    media_image1.png
    222
    315
    media_image1.png
    Greyscale
  (fig.3).
The separator (24) comprises a resin substrate (34), a heat-resistant layer (38) covering part of a surface of the resin substrate (34) and a non-covered regions (40) (par.0021). The area of the non-covered regions (40) is preferably 5-20% based on the area of the surface of the separator (24)(par.0028).
The heat-resistant layer (38) comprises inorganic particles and a binder (par.0021).
The resin substrate (34) may be a polyolefin such as PE(polyethylene) or PP(polypropylene) (par.0022), which is equivalent to the “polyolefin porous film” in claim 1.
Tsukagoshi et al. fail to teach that the heat-resistant layer is a porous layer.
However, it is known in the art that a heat-resistant layer comprising inorganic particles and a binder may be a porous heat-resistant layer, in order to provide heat resistance and ion permeability, as evidenced in par.0129 of Takata et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the heat-resistant layer (38) of Tsukagoshi et al. as porous heat-resistant layer, in order to ensure ion mobility through the separator.
A porous heat-resistant layer (38) is equivalent to the “porous layer disposed on a surface of the polyolefin porous film and includes heat resistant filler” in claim 1.
The regions (40) are equivalent to the “cracks” in claim 1. The range for the area of the regions (40) overlaps the range for the total area of the cracks in claim 1.
Tsukagoshi et al. further teach that the separator is used in a non-aqueous electrolyte secondary battery (par.0017).
With regard to claim 2, the inorganic particles of Tsukagoshi et al. (par.0030) are equivalent to the claimed inorganic filler.
With regard to claim 4, Tsukagoshi et al. teach that the inorganic particles may be aluminum oxide, titanium oxide, or magnesium oxide (par.0031).
With regard to claim 5, Tsukagoshi et al. teach that the binder may be a fluororesin (par.0032). This is equivalent to the claimed fluorine-containing resin.
With regard to claims 8 and 9, Tsukagoshi et al. teach the electrode assembly of fig.2, which comprises in order a positive electrode (20), the separator (24), and a negative electrode (22) (par.0019-0021). The electrode assembly is used in a non-aqueous electrolyte secondary battery (par.0017).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi et al. (WO 2020/066108, with citations from the English equivalent US 2022/0052420) in view of Takata et al. (US 2006/0234031) as applied to claim 5 above, and further in view of Nishino et al. (US 2006/0141341).
With regard to claim 6, Tsukagoshi modified by Takata teach the separator in claim 5 (see paragraph 5 above).
Tsukagoshi et al. further teach that the binder may be a fluororesin, such as polyvinylidene fluoride or polyamide (par.0032).
However, Tsukagoshi et al. and Takata et al. fail to teach that the binder may be an aramid resin.
Nishino et al. teach a that a heat-resistant insulating layer may be formed on a surface of a separator (par.0032). The heat-resistant insulating layer comprises an inorganic oxide filler and a resin (par.0055), wherein the resin may be an aromatic polyamide (aramid) or polyvinylidene fluoride (par.0058 and par.0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an aramid in the porous heat-resistant layer (38) of Tsukagoshi modified by Takata, because aramid is clearly taught by Nishino et al. for this purpose.

Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 2010/0227210) in view of Nishino et al. (US 2006/0141341).
With regard to claims 1, 8, and 9, Fukunaga et al. teach an electrode group (2) comprising a positive electrode (5), a negative electrode (6), a separator (7), and a porous insulating layer (8) having a crack at the folded portion (2a) of the electrode group. The electrode group is used in a non-aqueous electrolyte secondary battery (abstract, fig.1 and 2).
The separator may be a porous polyethylene sheet (par.0068 and par.0111), which is equivalent to the “polyolefin porous film” in claim 1.
Fukunaga et al. teach that the porous insulating layer is an inorganic oxide particles with heat resistance (par.0070), which meets the limitation for “a porous layer which includes a heat resistant filler” in claim 1.
A porous layer having a crack at the folded position (2a) of the electrode assembly (see fig.2a) is expected to have a total area of the cracks at least overlapping the range of 0.15-10% of the surface area of the layer.
Fukunaga et al. teach that the porous insulating layer (8) is placed between the electrodes and the separator, and it is placed on the negative electrode and/or the positive electrode (par.0069), but fail to teach that the porous insulating layer (8) is disposed on a surface of the separator.
Nishino et al. teach a non-aqueous electrolyte secondary battery comprising a positive electrode, a negative electrode, a polyolefin separator, and a heat-resistant insulating layer interposed between the positive and negative electrodes (abstract). The heat-resistant insulating layer may be formed on a surface of the negative electrode, positive electrode, or separator (par.0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to place the porous insulation layer (8) of Fukunaga et al. on a surface of the separator (7).
A separator (7) having a porous insulation layer (8) of a surface thereof is equivalent to the separator in claim 1.
The electrode group (2) of Fukunaga modified by Nishino meets the limitations of claim 8.
The non-aqueous electrolyte secondary battery of Fukunaga modified by Nishino meets the limitations of claim 9.
With regard to claims 2 and 4, Fukunaga et al. teach that the porous insulating layer may comprise alumina (par.0108). Alumina is an inorganic filler.
With regard to claims 5 and 6, Fukunaga et al. teach that the porous insulating layer comprises a binder such as a rubbery polymer with an acrylonitrile unit (par.0073), but fail to teach the claimed binder.
However, Nishino et al. teach that the heat-resistant insulating layer may comprise binders such as a rubbery polymer with an acrylonitrile unit, aromatic polyamide, or polyvinylidene fluorine (PVDF).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use aromatic polyamide or polyvinylidene fluorine (PVDF) as binder in the porous insulating layer (8) of Fukunaga modified by Nishino, as these polymers are functionally equivalent to a rubbery polymer with an acrylonitrile unit.
Polyvinylidene fluorine (PVDF) meets the limitations of claim 5 for a “fluorine-containing resin”.
An aromatic polyamide meets the limitations of claim 5 for “a polyamide resin” and the limitations of claim 6.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 2010/0227210) in view of Nishino et al. (US 2006/0141341) as applied to claim 2 above, and further in view of Muramatsu et al. (US 2014/0113176).
With regard to claim 3, Fukunaga modified by Nishino teach the separator of claim 2 (see paragraph 7 above).
Fukunaga et al. teach that the porous insulating layer comprises inorganic particles with heat resistance, such as alumina (par.0072, par.0108).
However, Fukunaga et al. and Nishino et al. fail to teach the claimed organic particles.
Muramatsu et al. teach a separator having a resinous substrate and a heat-resistant insulation layer formed on both surfaces of the substrate (abstract). The heat-resistant insulation porous layer may comprise inorganic or organic particles (par.0071). The examples of inorganic particles include alumina (Al2O3)(par.0072), and the examples of organic particles include thermoplastic polyimide (par.0073).
Therefore, it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to use particles of thermoplastic polyimide in the porous insulating layer of Fukunaga modified by Nishino, because they are clearly taught by Muramatsu et al. for a heat-resistant insulating layer.
The thermoplastic polyimide is a thermoplastic resin having heat resistance, as defined in par.0037 of the specification of the instant application.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Fukunaga et al. (US 2010/0227210) and Tsukagoshi et al. (WO 2020/066108) fail to teach the separator of claim 7.
There are no prior art teachings that would motivate one of ordinary skill to modify Fukunaga et al. or Tsukagoshi et al. and obtain the separator of claim 7 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722